In an action to recover for work, labor and services, defendant appeals from an order of the Supreme Court, Nassau County, entered July 26, 1977, which granted plaintiff’s motion to compel him to appear for an examination before trial. Order reversed, with $50 costs and disbursements, and motion denied. After having filed a statement of readiness without having taken the defendant’s deposition, the plaintiff should not be permitted under rule 675.7 of the rules of this court (22 NYCRR 675.7) to assert as "unusual and unanticipated conditions” those which arise solely out of the proceedings in court subsequent to the filing of the statement of readiness. Under the former rule, a plaintiff filing a statement of readiness without taking the defendant’s deposition waived the right to take the deposition (see Morrison v Sam Snead Schools of Golf of N. Y., 13 AD2d 986). Hopkins, J. P., Latham, Cohalan and Damiani, JJ., concur.